UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. September 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% Atlantic County Improvement Authority, Stockton University GO, LR (Atlantic City Campus Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/48 3,000,000 3,479,190 Bayonne, General Improvement GO (Insured; Build America Mutual Assurance Company) 5.00 7/1/39 1,000,000 1,189,400 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.00 2/15/34 1,000,000 1,158,910 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.75 2/15/42 5,000,000 5,947,500 Delaware River Port Authority, Revenue 5.00 1/1/30 3,500,000 3,889,760 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/21 685,000 a 633,789 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/26 745,000 a 590,949 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/28 2,345,000 a 1,709,224 Essex County, General Improvement GO (Prerefunded) 5.00 8/1/20 5,500,000 b 6,328,080 Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 2,500,000 c 2,609,500 Garden State Preservation Trust, Revenue (Open Space and Farmland Preservation Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.75 11/1/28 10,000,000 13,011,300 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) (Prerefunded) 5.00 4/1/18 3,500,000 b 3,719,415 Gloucester County Pollution Control Financing Authority, PCR (Logan Project) 5.00 12/1/24 1,000,000 1,150,320 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 675,000 698,119 Hudson County Improvement Authority, County Secured LR (Hudson County Vocational-Technical Schools Project) 5.00 5/1/46 2,500,000 2,985,075 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% (continued) Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/15/34 3,000,000 a 1,780,800 Irvington Township, GO (Fiscal Year Adjustment Bonds and General Improvement Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/32 2,000,000 2,367,460 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/40 3,290,000 3,301,449 Middletown Township Board of Education, GO 5.00 8/1/25 1,000,000 1,151,410 Middletown Township Board of Education, GO 5.00 8/1/26 2,935,000 3,377,011 Monroe Township Board of Education, School District GO 5.00 3/1/34 1,250,000 1,503,800 New Brunswick Parking Authority, City Guaranteed Parking Revenue (Insured; Build America Mutual Assurance Company) 5.00 9/1/35 2,000,000 2,432,900 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/24 3,000,000 3,378,630 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 3,625,000 3,989,530 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6.25 7/1/24 700,000 714,042 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/20 3,350,000 a 3,108,934 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/21 2,620,000 a 2,376,261 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.38 1/1/43 3,500,000 4,054,085 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/17 5,000,000 a 4,981,050 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 a 2,449,225 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% (continued) New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 a 6,117,150 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 a 5,397,420 New Jersey Economic Development Authority, Revenue (Provident Group - Rowan Properties L.L.C. - Rowan University Student Housing Project) 5.00 1/1/35 1,000,000 1,133,890 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 385,000 443,127 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/27 10,000,000 12,574,800 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.75 3/1/21 1,380,000 b 1,657,063 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.25 9/15/29 8,050,000 8,988,952 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 3,000,000 3,353,850 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.60 11/1/34 6,600,000 7,403,418 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 5,000,000 5,604,800 New Jersey Educational Facilities Authority, Revenue (Kean University Issue) 5.00 9/1/21 1,500,000 1,650,750 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) (Prerefunded) 5.25 7/1/18 2,000,000 b 2,154,020 New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.00 7/1/18 7,165,000 b 7,681,811 New Jersey Educational Facilities Authority, Revenue (New Jersey Institute of Technology Issue) 5.00 7/1/31 2,000,000 2,238,540 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% (continued) New Jersey Educational Facilities Authority, Revenue (Princeton Theological Seminary Issue) 5.00 7/1/29 5,000,000 5,713,900 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,505,565 New Jersey Educational Facilities Authority, Revenue (Ramapo College of New Jersey Issue) 5.00 7/1/42 3,000,000 3,395,130 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) (Prerefunded) 6.25 7/1/19 5,000,000 b 5,727,850 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 5,111,000 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,455,000 7,648,830 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,600,000 1,913,616 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) 4.00 7/1/35 1,750,000 1,921,815 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 7/1/18 3,700,000 b 3,966,881 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) 5.00 7/1/22 2,165,000 2,593,021 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) 5.00 7/1/29 2,130,000 2,530,568 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) 5.00 7/1/30 2,255,000 2,666,447 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/38 225,000 239,560 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% (continued) New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.00 7/1/18 2,520,000 b 2,701,768 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Build America Mutual Assurance Company) 5.00 7/1/30 2,025,000 2,472,444 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) 5.00 7/1/27 5,400,000 5,761,098 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) 4.00 7/1/41 7,500,000 8,081,100 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) (Prerefunded) 5.63 7/1/21 3,000,000 b 3,630,750 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 6.75 7/1/19 345,000 377,692 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) 5.00 1/1/28 2,780,000 3,064,867 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Corp.) 5.25 1/1/36 2,900,000 3,039,954 New Jersey Health Care Facilities Financing Authority, Revenue (Inspira Health Obligated Group Issue) 4.00 7/1/41 3,250,000 3,493,035 New Jersey Health Care Facilities Financing Authority, Revenue (Inspira Health Obligated Group Issue) 5.00 7/1/46 3,000,000 3,563,970 New Jersey Health Care Facilities Financing Authority, Revenue (Kennedy Health System Obligated Group Issue) 5.00 7/1/31 1,525,000 1,731,988 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/23 2,500,000 2,995,775 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/26 1,000,000 1,174,720 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/38 4,660,000 4,956,889 New Jersey Health Care Facilities Financing Authority, Revenue (Princeton HealthCare System Issue) 5.00 7/1/39 2,000,000 2,391,080 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) (Prerefunded) 5.00 1/1/20 4,950,000 b 5,584,590 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 7/1/23 2,280,000 a 2,058,430 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Joseph's Healthcare System Obligated Group Issue) 5.00 7/1/41 1,000,000 1,164,760 New Jersey Health Care Facilities Financing Authority, Revenue (University Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/46 2,000,000 2,323,360 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty Corp.) 5.50 7/1/38 5,000,000 5,571,700 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 10,635,000 11,327,551 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) (Prerefunded) 5.25 10/1/18 2,960,000 b 3,218,082 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/21 1,800,000 2,042,586 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/25 600,000 630,492 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/26 1,475,000 1,546,788 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% (continued) New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue 4.95 5/1/41 7,000,000 7,390,810 New Jersey Housing and Mortgage Finance Agency, SFHR 5.20 10/1/25 4,005,000 4,263,763 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 880,000 908,952 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 145,000 147,732 New Jersey Institute of Technology, GO 5.00 7/1/31 3,385,000 4,090,806 New Jersey Institute of Technology, GO 5.00 7/1/32 1,000,000 1,179,500 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.50 12/15/23 7,000,000 8,369,760 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.50 6/15/31 2,500,000 2,844,200 New Jersey Transportation Trust Fund Authority, (Transportation System) 6.00 12/15/38 6,565,000 7,193,664 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; AMBAC) 5.25 12/15/22 5,000,000 5,837,150 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a 788,780 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; AMBAC) 5.00 12/15/32 3,000,000 3,115,320 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; Assured Guaranty Municipal Corp.) 0.00 12/15/33 20,000,000 a 10,723,600 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/23 2,000,000 2,432,260 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/25 3,000,000 3,782,910 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/26 2,000,000 2,405,680 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/34 2,000,000 2,416,080 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/35 3,000,000 3,465,990 New Jersey Turnpike Authority, Turnpike Revenue 5.25 1/1/40 5,420,000 5,872,245 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/45 4,000,000 4,731,560 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% (continued) New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/27 3,000,000 3,948,510 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1.37 1/1/30 5,500,000 d 5,011,875 North Hudson Sewerage Authority, Gross Revenue Senior Lien Lease Certificates (Master Lease Agreeement) 5.00 6/1/24 605,000 715,122 North Hudson Sewerage Authority, Gross Revenue Senior Lien Lease Certificates (Master Lease Agreeement) (Prerefunded) 5.00 6/1/22 395,000 b 478,657 North Hudson Sewerage Authority, Gross Revenue Senior Lien Lease Certificates (Master Lease Agreement) 5.00 6/1/42 10,320,000 11,745,708 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 6.00 7/1/19 730,000 792,714 Port Authority of New York and New Jersey, (Consolidated Bonds, 167th Series) 5.00 9/15/24 2,400,000 2,779,968 Port Authority of New York and New Jersey, (Consolidated Bonds, 167th Series) 5.50 9/15/26 7,600,000 8,900,284 Port Authority of New York and New Jersey, (Consolidated Bonds, 172nd Series) 5.00 10/1/33 5,000,000 5,705,150 Port Authority of New York and New Jersey, (Consolidated Bonds, 178th Series) 5.00 12/1/24 2,000,000 2,443,400 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/31 2,270,000 2,700,528 Port Authority of New York and New Jersey, (Consolidated Bonds, 186th Series) 5.00 10/15/21 2,555,000 3,015,002 Port Authority of New York and New Jersey, (Consolidated Bonds, 186th Series) 5.00 10/15/44 9,730,000 11,383,808 Port Authority of New York and New Jersey, (Consolidated Bonds, 195th Series) 5.00 10/1/35 4,295,000 5,193,557 Port Authority of New York and New Jersey, (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 3,846,270 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 5.00 12/1/20 2,500,000 2,842,000 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/30 7,550,000 a 5,165,786 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.2% (continued) Rutgers, The State University, GO 5.00 5/1/26 5,000,000 6,066,800 Rutgers, The State University, GO 5.00 5/1/34 1,600,000 1,958,912 Rutgers, The State University, GO (Prerefunded) 5.00 5/1/19 1,450,000 b 1,601,815 Salem County Pollution Control Financing Authority, PCR (Chambers Project) 5.00 12/1/23 1,000,000 1,142,560 South Jersey Port Corporation, Marine Terminal Revenue 5.75 1/1/23 4,000,000 4,484,760 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.75 1/1/19 2,900,000 b 3,213,258 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.88 1/1/19 6,000,000 b 6,664,800 South Jersey Transportation Authority, Transportation System Revenue 5.00 11/1/23 4,250,000 4,942,665 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 4,000,000 4,033,480 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.75 6/1/34 2,800,000 2,698,584 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 13,050,000 12,704,567 U.S. Related - 1.9% Guam, Business Privilege Tax Revenue 5.00 1/1/31 1,100,000 1,217,964 Guam, Business Privilege Tax Revenue 5.00 11/15/34 3,660,000 4,249,919 Guam, Business Privilege Tax Revenue 5.00 1/1/42 2,000,000 2,182,800 Guam Waterworks Authority, Water and Wastewater System Revenue 5.00 1/1/46 2,000,000 2,308,520 Total Investments (cost $457,421,452) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, this security was valued at $2,609,500 or .51% of net assets. d Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 504,406,866 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At September 30, 2016, accumulated net unrealized appreciation on investments was $46,985,414, consisting of $47,109,698 gross unrealized appreciation and $124,284 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New Jersey Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 By: /s/ James Windels James Windels Treasurer Date: November 16, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
